Supreme Court of Florida
                                   ____________

                                   No. SC15-1988
                                   ____________

                              THE FLORIDA BAR,
                                 Complainant,

                                         vs.

                           JON DOUGLAS PARRISH,
                                 Respondent.

                                   [May 3, 2018]

PER CURIAM.

      We have for review a referee’s report recommending that Respondent, Jon

Douglas Parrish, be found guilty of professional misconduct in violation of the

Rules Regulating the Florida Bar (Bar Rules) and suspended from the practice of

law for a period of one year.1 Parrish seeks review of the referee’s report,

challenging the referee’s recommendations of guilt and recommended discipline.

Subsequent to the filing of the referee’s report, the Court issued an order directing

Parrish to show cause why the referee’s recommended discipline should not be




      1. We have jurisdiction. See art. V, § 15, Fla. Const.
disapproved and a more severe sanction imposed. Upon review of the report of

referee, the parties’ briefs, and the response to the order to show cause and the

Bar’s reply, we approve the referee’s findings of fact and recommendations as to

guilt. However, as discussed below, we disapprove the referee’s recommended

discipline and instead suspend Parrish from the practice of law for three years.

                                       FACTS

      On October 29, 2015, The Florida Bar filed a formal complaint against

Respondent Parrish, alleging various instances of ethical misconduct in connection

with his representation of a client, Spruce River Ventures, LLC, and its principal,

Benjamin Bergaoui, in three separate legal matters.

      Count I of the Bar’s complaint was based on an agreement between Parrish

and Bergaoui to use Bergaoui’s Lamborghini to pay Parrish’s legal fees. The

referee found that the agreement was in writing and conferred a security interest in

the Lamborghini in favor of Parrish’s firm in the amount of $30,000. Bergaoui

was given ninety days to sell the vehicle for at least $30,000, with $30,000 to be

paid to the firm for legal fees. If Bergaoui failed to sell the vehicle within ninety

days, the firm would then have the right to market and sell the vehicle and give

Bergaoui a credit for current and future legal fees in the amount of the sale or in

the amount of $80,000, at the firm’s discretion. The referee found that although

Bergaoui had given his Lamborghini as security to others in the past, that did not


                                         -2-
exempt Parrish from compliance with the clear requirements of Bar Rule 4-1.8(a)

(Conflict of Interest; Prohibited and Other Transactions; Business Transactions

With or Acquiring Interest Adverse to Client).2 Based on the above findings of

fact, the referee recommended that Parrish be found guilty of violating Bar Rules

3-4.3 (Misconduct and Minor Misconduct), 4-1.5(a) (Illegal, Prohibited, or Clearly

Excessive Fees and Costs), and 4-1.8(a) (Business Transactions With or Acquiring

Interest Adverse to Client).

      Count II of the Bar’s complaint was based on Parrish’s handling of litigation

against Spruce River and Bergaoui related to an agreement to supply urea. The

complaint alleged that Parrish failed to act diligently in defending the case and

keeping Bergaoui informed and that he intentionally used an incorrect address to

notify Bergaoui of his motion to withdraw, preventing Bergaoui from being aware

of the withdrawal, resulting in default. At the close of the Bar’s case-in-chief, the

referee granted Parrish’s motion for involuntary dismissal. Accordingly, as to this

count, the referee recommended that Parrish not be found guilty of any rule

violations. The Bar does not challenge these findings or recommendation.

      Count III of the complaint pertained to Parrish’s representation of Spruce

River in litigation against several defendants seeking specific performance of a




      2. Rule 4-1.8(a) governs business transactions with clients.


                                         -3-
contract to purchase seven parcels of real property in Charlotte County, Florida, for

development and also seeking monetary damages in connection with the alleged

breach of that contract (Spruce River Ventures v. Cotton, No.

082004CA001715XXXXXX (Fla. 20th Cir. Ct.) – the Cotton case). The

complaint alleged several areas of misconduct: (1) failing to respond to a death

notice filed in the case and lack of communication; (2) loaning money to several of

the defendants in order to fund payment of back property taxes and accepting

mortgages on several of the parcels involved in the case to secure that loan; (3)

negotiating a potential settlement agreement which created a new entity in which

Parrish would be a part owner; and (4) communicating directly with several

defendants at a time when they were represented. Summary judgment was granted

in Parrish’s favor with regard to the allegations of direct communication. In

addition, after the close of the Bar’s case-in-chief, the referee granted Parrish’s

motion for involuntary dismissal with regard to the allegations of lack of

communication with the client in violation of Bar Rule 4-1.4 (Communication).

      As for the remaining allegations, the referee found that on April 8, 2011, one

of the defendants in the Cotton case wrote to the trial court and advised that

another of the defendants, Louise McKamey, had died. The letter was copied to

the attorneys of record, including Parrish, who testified that his firm received the

letter. No action was taken by Parrish or anyone in his firm to substitute a new


                                         -4-
party in place of McKamey. Over a year later, on May 24, 2012, another

defendant filed a motion to dismiss the complaint, with prejudice, as a result of

Spruce River’s failure to substitute a new party within ninety days, as required by

Florida Rule of Civil Procedure 1.260(a). On February 27, 2013, the court granted

the motion to dismiss. Parrish filed a motion to substitute parties related to three

deceased defendants, including McKamey, over a year after the notice of

McKamey’s death, but the court denied the effort as untimely. This issue was

appealed by subsequent counsel in the case, but was never decided by the appellate

court because the case settled.

      Parrish testified before the referee that the defendants were elderly and the

death of individual defendants was an ongoing concern. In addition, the

defendants argued that the real estate contract was not severable, so diligence in

substituting new defendants for deceased defendants was imperative because

dismissal of one could result in dismissal of the entire action. Parrish testified that

although his firm received the letter he did not personally see it, and he contended

that because an associate had been assigned to the case, he was not responsible to

respond. When he learned of the letter, he did attempt to substitute parties but well

after the deadline. The referee concluded that Parrish’s attempts to blame others

for his failure to respond were not persuasive, because Bergaoui believed Parrish

was his attorney and the retainer agreement stated that Parrish would be “primarily


                                         -5-
responsible” for the representation. Thus, the referee found that Parrish’s failure to

act in response to the death notice was an unreasonable failure to act diligently and

competently.

      With regard to the loan and mortgage transaction, the referee found Parrish

loaned $150,000 to several defendants in the Cotton case, took a mortgage on the

parcels owned by those defendants, and had Bergaoui sign a subordination

agreement, subordinating Bergaoui’s interest in the property—which was being

pursued in the Cotton case—to the mortgage. The defendants in question had

failed to pay real estate taxes on the properties for several years and were

financially unable to do so. The parcels constituted over fifty percent of the

property at issue in the case, and Parrish testified that the loss of those parcels

would result in the dismissal of the case because of the severability issue. Parrish

made the loan in order to preserve his client’s claim and protect his interest in his

fee, which was now a contingency fee. Parrish requested that another attorney,

John White, prepare the documentation for the loan transaction. White had

previously been a law partner with Parrish and is currently a partner of Parrish, but

was not at the time of the mortgage transaction. White prepared the note,

mortgage, and subordination agreement, and also met with Bergaoui regarding the

subordination agreement.




                                          -6-
      The referee found that no written disclosures were made outside of the loan

documents and specifically no written notice was given to Bergaoui to seek

independent legal advice and no written disclosure was made of Parrish’s role in

the transaction and whether he was representing Spruce River in the transaction.

The referee found that White did not act as independent legal counsel advising

Bergaoui. Parrish initially consulted with White about the tax deeds and their

effect. White prepared the note and mortgage for Parrish and took his instructions

for the preparation of those documents from Parrish. Parrish testified that he chose

White and required Bergaoui to meet with White. Although White claimed he

considered himself to be representing Bergaoui and Spruce River, Bergaoui

testified that he did not consider White to be representing him or Spruce River.

After the mortgage transaction was completed, another defendant moved to

disqualify Parrish, in response to which Parrish prepared an affidavit to be signed

by Bergaoui stating that Bergaoui had declined the opportunity to seek independent

legal counsel. Only after Bergaoui refused did Parrish begin claiming that White

had been independent legal counsel for Spruce River. Because of this, the referee

found that Parrish’s and White’s testimony regarding White having been

independent counsel was not credible, and was instead a post hoc effort to recast

events in a manner more consistent with ethical requirements. The referee also

found that by making the loan to the defendants, Parrish expended funds on


                                        -7-
something other than litigation expenses, in order to benefit his client, which

constituted financial assistance to the client. Further, the referee found that the

mortgage transaction constituted the acquisition of a proprietary interest in the

subject matter of the litigation.

      With regard to the proposed settlement agreement in the Cotton case, the

referee found that although never fully executed, the agreement provided for the

creation of a new Florida limited liability company to be owned by Parrish’s firm,

Bergaoui, and several of the defendants in the Cotton case. Parrish would also be a

manager of the new entity. The entity would substitute into the litigation for its

various participants and seek to obtain the entire tract for development. Witness

David Alston, Jr., a family representative of several of the defendants in the Cotton

case, testified that following a mediation conference, the framework of the

settlement was established whereby the parties would seek to join forces to sell or

develop the property. Alston testified that this format was the only feasible

approach to settling the case and Parrish’s inclusion in the deal was a requirement

for the defendants to agree, because his family members had little faith in Bergaoui

and did not want to be involved in a transaction with him unless Parrish was also

involved. The referee found that under the terms of the agreement, Parrish would

have co-equal decision-making authority with his client in directing litigation

strategy and an ownership interest in the subject matter of the litigation, and that


                                         -8-
such an arrangement constituted a business transaction with the client. However,

no written disclosures as required by Bar Rule 4-1.8(a) were made regarding the

settlement. The referee found Parrish’s testimony that he intended to advise

Bergaoui to seek independent counsel prior to executing the agreement was not

credible based on Parrish’s prior failure to comply with Bar Rule 4-1.8(a) with

regard to the Lamborghini agreement and the subordination agreement.

        After the motion to disqualify Parrish was filed, and Bergaoui refused to

sign the affidavit prepared by Parrish, Bergaoui sought independent legal counsel

from attorney Brad Bryant. Bryant advised Parrish that Bergaoui did not want

Parrish to be a partner in any business venture. The relationship between Bergaoui

and Parrish broke down, and Parrish withdrew from the Cotton case in February

2013.

        In regard to Count III, based on the above factual findings, the referee

recommends that Parrish be found guilty of violating Bar Rules 3-4.3 (Misconduct

and Minor Misconduct), 4-1.1 (Competence), 4-1.2 (Objectives and Scope of

Representation), 4-1.3 (Diligence), 4-1.8(a) (Business Transactions With or

Acquiring Interest Adverse to Client), 4-1.8(e) (Financial Assistance to Client),

and 4-1.8(i) (Acquiring Proprietary Interest in Cause of Action). The referee also

recommends that Parrish not be found guilty of violating Bar Rules 4-1.4




                                          -9-
(Communication) and 4-4.2 (Communication with Person Represented by

Counsel).

      The referee recommends that Parrish receive a one-year suspension. In

making this recommendation, the referee found and considered the following

aggravating factors: (1) dishonest or selfish motive; (2) pattern of misconduct; (3)

multiple offenses; (4) refusal to recognize wrongful nature of the misconduct; and

(5) substantial experience in the practice of law. The referee found and considered

one mitigating factor—absence of a prior disciplinary record.

                                    ANALYSIS

      Parrish challenges the referee’s recommendation that he be found guilty of

violating Bar Rules 3-4.3, 4-1.5(a), and 4-1.8(a) in connection with Count I, the

Lamborghini agreement. In addition, Parrish challenges the recommendation that

he be found guilty of violating Bar Rules 3-4.3, 4-1.1, 4-1.2, 4-1.3, 4-1.8(a), 4-

1.8(e), and 4-1.8(i) with regard to Count III, the Cotton case. Lastly, Parrish

argues that the referee’s recommendation of a one-year suspension is unsupported

by the Standards for Imposing Lawyer Sanctions (Standards) and the cited case

law; nor does Parrish believe that a more severe sanction is necessary.

RULE VIOLATIONS

      To the extent Parrish challenges the referee’s findings of fact for the rule

violations, the Court’s review of such matters is limited, and if a referee’s findings


                                        - 10 -
of fact are supported by competent, substantial evidence in the record, this Court

will not reweigh the evidence and substitute its judgment for that of the referee.

Fla. Bar v. Frederick, 756 So. 2d 79, 86 (Fla. 2000). Moreover, a referee’s

recommendation as to guilt will be approved by the Court if the referee’s factual

findings are sufficient under the applicable rules to support the recommendation.

Fla. Bar v. Shoureas, 913 So. 2d 554, 557-58 (Fla. 2005). Finally, the party

challenging the referee’s findings of fact and conclusions as to guilt has the burden

to demonstrate that there is no evidence in the record to support those findings or

that the record evidence clearly contradicts the conclusions. Fla. Bar v. Germain,

957 So. 2d 613, 620 (Fla. 2007).

                     Count I – The Lamborghini Agreement

      With regard to the Lamborghini agreement, the referee found that the

agreement was in writing and conferred a security interest in the Lamborghini in

favor of Parrish’s firm in the amount of $30,000. Bergaoui was given ninety days

to sell the vehicle for at least $30,000, with $30,000 to be paid to the firm for legal

fees. If Bergaoui failed the sell the vehicle within ninety days, the firm would then

have the right to market and sell the vehicle and give Bergaoui a credit for current

and future legal fees in the amount of the sale or in the amount of $80,000, at the

firm’s discretion. The agreement, entered into evidence before the referee,

required Bergaoui to “execute and sign over to PWL [Parrish’s firm] title, in


                                         - 11 -
blank,” to the car “to hold as security against the payment of fees.” It further

required Bergaoui to, within ninety days, “procure a purchaser for the vehicle for

not less than $30,000.” Upon procurement of a purchaser, the agreement provided

that the “parties will cooperate to close upon the vehicle” and payment “shall be

made to PWL to be held in escrow.” Upon receipt of payment, PWL agreed to

“release the title to the purchaser,” then “disburse $30,000 to itself for payment of

past and on-going legal fees and shall release any remainder to Bergaoui.” If the

vehicle was not sold in the ninety days, Bergaoui was required to “deliver the car

to PWL” who then had the “right to market and sell the vehicle and apply the funds

to Bergaoui’s then legal fees or to future legal fees or to credit Bergaoui’s account

in the sum of $80,000, at its discretion and sole option.”

Bar Rule 3-4.3 (Misconduct and Minor Misconduct)

      Bar Rule 3-4.33 states as follows:

             The standards of professional conduct required of members of
      the bar are not limited to the observance of rules and avoidance of
      prohibited acts, and the enumeration of certain categories of
      misconduct as constituting grounds for discipline are not all-inclusive,
      nor is the failure to specify any particular act of misconduct to be
      construed as tolerance of the act of misconduct. The commission by a
      lawyer of any act that is unlawful or contrary to honesty and justice
      may constitute a cause for discipline whether the act is committed in
      the course of the lawyer’s relations as lawyer or otherwise, whether

      3. Bar Rule 3-4.3, as quoted, is that which became effective February 1,
2018, which only included technical changes. See In re Amends. to Rules
Regulating Fla. Bar, 234 So. 3d 632 (Fla. 2017).


                                        - 12 -
      committed within Florida or outside the state of Florida, and whether
      the act is a felony or a misdemeanor.

The purpose of this rule is to express that “the enumerated categories of

misconduct—specifically the Rules of Professional Conduct contained in Chapter

4 of the Rules Regulating the Florida Bar—are not intended to be an exhaustive list

of unethical conduct that may provide grounds for imposing discipline.” Fla. Bar

v. Draughon, 94 So. 3d 566, 570 (Fla. 2012). The rule can form an independent

basis for discipline. Id. Here, the referee’s factual findings support the conclusion

that Parrish improperly entered into a business transaction with his client in

violation of the rules of professional conduct—contrary to honesty and justice.

Bar Rule 4-1.5(a) (Illegal, Prohibited, or Clearly Excessive Fees and Costs)

      Bar Rule 4-1.5(a) states, in pertinent part, that an attorney “shall not enter

into an agreement for, charge, or collect an illegal, prohibited, or clearly excessive

fee or cost.” Although the referee’s report does not contain any specific factual

findings as to whether the Lamborghini agreement was an agreement for an illegal,

prohibited, or clearly excessive fee, the Lamborghini agreement violated Bar Rule

4-1.8(a), as discussed below, and therefore provided for a “prohibited fee” because

the agreement itself violated the rule.

Bar Rule 4-1.8(a) (Business Transactions With or Acquiring Interest Adverse to
Client)




                                          - 13 -
      Rule 4-1.8(a) governs business transactions with clients. The rule prohibits

business transactions with clients, unless (1) the terms are fair and reasonable to

the client and are fully disclosed and transmitted in writing to the client in a

manner that can be reasonably understood by the client; (2) the client is advised in

writing of the desirability of and is given a reasonable opportunity to seek

independent legal counsel on the transaction; and (3) the client gives informed

consent in writing. The comment to the rule also explains that the rule “does not

apply to ordinary fee arrangements between client and lawyer, which are governed

by rule 4-1.5, although its requirements must be met when the lawyer accepts an

interest in the client’s business or other nonmonetary property as payment for all or

part of a fee.” Here, the Lamborghini agreement clearly pertained to legal fees, in

that it was designed to ensure payment of such fees. This was not an “ordinary fee

arrangement.” The referee specifically found that the “forced sale” provision—

i.e., the provision giving Parrish’s firm the right to sell the car and apply the

proceeds of the sale to Bergaoui’s legal fees—triggered the requirements of the

rule, which were not satisfied. Saliently, the agreement unfairly afforded Parrish’s

firm the potential to obtain funds from the sale of the client’s Lamborghini in an

indeterminate amount that would constitute an excessive fee.

      Based upon the foregoing, we approve the referee’s recommendation that

Parrish be found guilty of violating Bar Rules 3-4.3, 4-1.5(a), and 4-1.8(a).


                                         - 14 -
         Count III – Representation of Spruce River in the Cotton case

      The referee recommends that Parrish be found guilty of numerous Bar Rule

violations under Count III, which pertains to several areas of misconduct with

regard to Parrish’s representation of Spruce River in Spruce River Ventures v.

Cotton, No. 082004CA001715XXXXXX (Fla. 20th Cir. Ct.), the Cotton case. The

misconduct includes failing to respond to a death notice filed in the case, loaning

money to several of the defendants in order to fund the payment of back taxes,

accepting a mortgage on several parcels to secure the loan, and negotiating a

potential settlement agreement which created a new entity in which Parrish would

be a part owner. We address each of the Bar Rule violations in turn.

Bar Rule 3-4.3 (Misconduct and Minor Misconduct)

      As previously discussed, Bar Rule 3-4.3 can form an independent basis for

discipline and its intent is to express that the Rules of Professional Conduct

contained in Chapter 4 of the Bar Rules are not an exhaustive list of unethical

conduct. Draughon, 94 So. 3d at 570. Rather, any act by an attorney that is

unlawful or contrary to honesty and justice may provide a basis for discipline.

Here, the referee’s findings pertaining to the proposed settlement agreement

support the conclusion that had it been executed, it would have been clearly in

violation of Bar Rules 4-1.8(a) and (i). The proposed agreement would have

constituted a business transaction with the client and would have given Parrish a


                                        - 15 -
proprietary interest in the subject matter of the litigation in that his firm was to be

part owner of the new limited liability company that was to substitute into the

litigation.

Bar Rule 4-1.1 (Competence) and Bar Rule 4-1.3 (Diligence)

       Parrish challenges the referee’s recommended finding of guilt of violating

Bar Rules 4-1.1 and 4-1.3 with regard to the handling of the letter sent by one of

the defendants in the Cotton case informing the court that one of the other

defendants, Louise McKamey, had died. The referee made the following findings

of fact on this issue:

              The facts related to the death notice are fairly straight-forward.
       On April 8, 2011, one of the defendants wrote to the court handling
       the Cotton case and advised that another of the defendants, Louise
       Mckamey [sic], had passed away the previous day. The letter was
       copied to the attorneys of record in the Cotton case, including
       Respondent. Respondent testified that his firm received the notice.
       No action was taken by Respondent or anyone in his firm to substitute
       a new party in place of Mckamey [sic]. Over a year later, on May 24,
       2012, another defendant filed a motion to dismiss the pending
       complaint, with prejudice, as a result of Spruce River’s failure to
       substitute a new party within 90 days, as required by Fla. R. Civ. P.
       1.260(a). On February 27, 2013, the court granted the motion to
       dismiss.
              In response to the May 2012 motions, Respondent filed a
       Motion to Substitute Parties related to three deceased defendants,
       including Mckamey [sic]. This action was taken over a year after the
       notice of Mckamey’s [sic] death, and the court denied the effort as
       untimely. Respondent testified that the issue was appealed by
       subsequent counsel, but never decided by the appellate court because
       the case settled.
              Respondent testified that the defendants were elderly and the
       death of individual defendants was an ongoing concern. Respondent

                                         - 16 -
      also testified that the defendants were arguing that the real estate
      contract was not severable, so the loss of a single defendant would
      result in the dismissal of the entire claim. Accordingly, diligence in
      substituting new defendants for deceased defendants was imperative,
      because dismissal of even a single defendant could result in the entire
      action being dismissed. Respondent also testified that, although his
      firm received the April 8 letter, he did not personally see it. He also
      testified that the case had been assigned to an associate, so
      Respondent was not responsible to respond to the letter. When he did
      personally learn of the letter, Respondent did attempt to substitute
      parties, though well after the deadline established by rule.
              Respondent’s attempts to blame others for his failure to respond
      are not persuasive. Bergaoui testified that he considered Respondent
      to be his attorney. Respondent’s initial retainer letter stated that
      Respondent would be “primarily responsible” for the representation.
      Having accepted primary responsibility for the representation,
      Respondent is responsible for the action or inaction of those he
      utilized to assist him. Respondent can cast aspersions on associates or
      staff members, but he cannot escape the responsibility he accepted.
      Given the importance of the issue, of which Respondent testified that
      he was well aware, Respondent’s failure to act in response to the
      death notice was an unreasonable failure to act diligently and
      competently.

Report of Referee at 7-8 (record citations omitted).

      Bar Rule 4-1.1 states that a lawyer must provide competent representation

and that such requires “the legal knowledge, skill, thoroughness, and preparation

reasonably necessary for the representation.” The comment to this rule also

explains that competence includes

      inquiry into and analysis of the factual and legal elements of the
      problem and use of methods and procedures meeting the standards of
      competent practitioners. . . . The required attention and preparation
      are determined in part by what is at stake; major litigation and
      complex transactions ordinarily require more extensive treatment than
      matters of lesser complexity and consequence.

                                       - 17 -
R. Regulating Fla. Bar 4-1.1 cmt. Bar Rule 4-1.3 requires lawyers to “act with

reasonable diligence and promptness.”

      Parrish contends that he should not be found guilty of violating Bar Rules 4-

1.1 and 4-1.3 because he had assigned the responsibility of handling issues

surrounding the death of defendants to an associate, and he did not personally

receive the letter in question, but when he did, he took immediate action. Parrish

relies upon Bar Rule 4-5.1 (Responsibilities of Partners, Managers, and

Supervisory Lawyers), which states that a supervisory lawyer is responsible for a

supervised lawyer’s misconduct only if the supervisory lawyer knows of the

conduct at a time when its consequences may be avoided or mitigated but fails to

take reasonable remedial action. However, Parrish was not charged with or found

guilty of violating rule 4-5.1. Also, he overlooks Bar Rule 4-5.1(b), which requires

a supervisory lawyer to “make reasonable efforts to ensure that the other lawyer

conforms to the Rules of Professional Conduct.” Therefore, Parrish, as the primary

lawyer, cannot simply disclaim responsibility for attending to what all agreed was

an important issue in the case. As the primary lawyer, he was obligated to provide

competent and diligent representation, which in this case clearly included giving

appropriate attention to and exercising reasonable diligence with regard to an

important and ongoing legal issue in the case. The factual findings of the referee

support a conclusion that Parrish did not meet these obligations.

                                        - 18 -
Bar Rule 4-1.2 (Objectives and Scope of Representation)

      Parrish challenges the referee’s recommendation of guilt for violating Bar

Rule 4-1.2 pertaining to the proposed settlement agreement in the Cotton case.

The referee made the following findings of fact on this issue:

      Although never fully executed, the settlement agreement was partially
      executed and provided for the creation of a new Florida limited
      liability company to be owned by Respondent’s firm, Bergaoui, and
      several of the defendants in the Cotton case. Respondent would also
      be a manager of the new entity. The new entity would substitute into
      the litigation for its various participants and seek to obtain the entire
      tract for development. Witness David Alston, Jr., testified that,
      following a mediation conference in 2011, the framework of
      settlement was established whereby the parties would seek to join
      forces to sell and/or develop the property. Alston testified that this
      format was the only feasible approach to settling the case and that
      Respondent’s inclusion in the deal was a requirement for the
      defendants to agree. He testified that his family members had little
      faith in Bergaoui and did not want to be involved in a transaction with
      him unless Respondent was also involved. He frequently referred to
      Respondent and Bergaoui as “partners.” On August 10, 2012, one of
      the other defendants learned of the potential settlement agreement and
      filed a motion to disqualify Respondent. In response, Respondent
      sought to have Bergaoui sign the affidavit claiming that he had
      declined the opportunity to seek independent counsel. Bergaoui then
      sought out independent legal counsel from Brad Bryant. Bryant
      advised Respondent that Bergaoui did not want Respondent to be a
      partner in any business venture. The relationship between Respondent
      and Bergaoui broke down, and Respondent withdrew from the Cotton
      case in February 2013. . . .
              Although not fully executed, the settlement agreement was
      partially executed and the framework of the agreement was the same
      as it had been for the prior year. Furthermore, this framework, in
      which Respondent would be a participant in a new business venture,
      was a requirement of the defendants for any settlement. The terms of
      the settlement agreement gave Respondent co-equal decision-making
      with his client in directing litigation strategy, gave Respondent an

                                       - 19 -
      ownership interest in the subject matter of litigation, constituted a
      business transaction with a client. [sic] No written disclosures as
      required by Rule 4-1.8(a) were made regarding the settlement.
             Respondent testified that he intended to advise Bergaoui to seek
      independent counsel prior to executing the agreement. This testimony
      was not credible based on Respondent’s prior failure to comply with
      Rule 4-1.8(a) in the Lamborghini agreement and the subordination
      agreement. Respondent’s reaction to Bryant’s involvement as
      independent counsel also demonstrates the falsity of Respondent’s
      claim. Furthermore, meeting the requirements of Rule 4-1.8(a) would
      not permit the violations of Rule 4-1.2 and Rule 4-1.8(i) contained in
      the settlement agreement. No provision allows for the waiver of those
      violations.

Report of Referee at 12-14.

      We agree with the Bar that the referee’s recommendation is supported by his

findings that the proposed settlement agreement would have given Parrish co-equal

decision-making authority with his client in directing litigation strategy, in

violation of Bar Rule 4-1.2(a) (Objectives and Scope of Representation; Lawyer to

Abide by Client’s Decisions). This subdivision requires lawyers to abide by a

client’s decisions concerning the objectives of representation and consult with the

client as to the means by which those objectives are to be pursued.

Bar Rule 4-1.8(a) (Business Transactions With or Acquiring Interest Adverse to
Client)

      Parrish argues that the Court should disapprove the referee’s

recommendation that he be found guilty of violating Bar Rule 4-1.8(a) in

connection with the subordination agreement he entered into with his client. On

this issue, the referee made the following findings of fact:

                                        - 20 -
       In order to preserve his client’s claim and to protect his interest
in his fee, which was now a contingency, Respondent agreed to loan
$150,000 to the Shepards and the Alstons for payment of the back
taxes. Respondent also insisted that Spruce River subordinate its
interest being pursued in the Cotton case to Respondent’s mortgage
interest. Respondent requested that another Naples attorney, John
White, prepare the documentation for the loan transaction. John
White had previously been law partners with Respondent and is
currently law partners with Respondent, but was not affiliated with
Respondent at the time of the mortgage loan transaction. John White
prepared the note, mortgage, and subordination agreement, and also
met with Bergaoui regarding the subordination agreement. The
documents were executed, and the mortgage and subordination
agreement were recorded in the public records. No written
disclosures were made outside of the loan documents. Specifically,
no written notice was given to Bergaoui to seek independent legal
advice and no written disclosure was made of Respondent’s role in the
transaction and whether he was representing Spruce River in the
transaction. Currently, the note and mortgage have been assigned by
Respondent to SWFLA Holdings, LLC, an entity created by
Respondent, which is seeking to foreclose the mortgage against
Spruce River and the Shepards and Alstons and also seeking monetary
damages against the Shepards and Alstons. Although there was some
dispute regarding the length of the discussions between White and
Bergaoui, all of the foregoing facts were basically agreed by all
relevant witnesses: Bergaoui, Respondent, David Alston, Jr., John
White, and Ann White.
       Respondent contends that written advice to seek independent
counsel was unnecessary because Bergaoui actually obtained
independent legal advice from John White. I find that, regardless of
the length of their discussion, John White was not independent legal
counsel. Respondent and John White both testified that, when he first
learned about the tax deeds, Respondent initially consulted with White
regarding the effect of the tax deeds. White prepared the note and
mortgage for Respondent. White took his instructions for the
preparation of the documents from Respondent. Respondent testified
that he chose White and required Bergaoui to go see White. White
also knew little about the Cotton case and testified that he mostly
talked to Bergaoui about the specific information needed to prepare
the documents (names, property descriptions, etc.) and about the

                                  - 21 -
      potential impact of tax deeds. Furthermore, although White claimed
      he considered himself to be representing Bergaoui/Spruce River,
      Bergaoui testified that he did not consider White to be representing
      him or Spruce River.
             After the transaction was completed, another defendant filed a
      motion to disqualify Respondent because of the mortgage loan
      transaction. In response, Respondent prepared an affidavit to be
      signed by Bergaoui in which Bergaoui would state under oath that he
      had been advised of the opportunity to seek independent counsel but
      declined to do so. Only after Bergaoui refused to sign the affidavit
      did Respondent begin claiming that John White had been independent
      counsel for Spruce River. Therefore, I find the testimony of
      Respondent, supported by his law partner White, is not credible
      regarding White having acted as independent counsel. Their
      testimony is a post hoc effort to recast events in a manner that is more
      consistent with the requirements of the rules.
             I further find, and all parties agree, that no disclosure was made
      regarding whether Respondent was representing Spruce River in the
      transaction. In addition, contrary to Respondent’s argument, I find that
      partial compliance is insufficient under the rule.

Report of Referee at 9-11.

      Rule 4-1.8(a) governs business transactions with clients. Here, Parrish does

not contest that no formal written disclosures pertaining to seeking independent

legal counsel or his role in the transaction were provided to Bergaoui. He also

does not contest that there was no written client consent with regard to his role in

the transaction. Parrish argues that he should not be found guilty of violating this

rule because, contrary to the referee’s factual findings, White acted as independent

counsel for Bergaoui in the transaction, and thus the requirements of the rule were

substantially met. However, the referee found otherwise after finding Parrish’s and

White’s testimony not credible on this issue. The referee’s determination in this

                                        - 22 -
regard depended largely upon his assessment of the credibility of the witnesses.

The Court has repeatedly acknowledged that “[t]he referee is in a unique position

to assess the credibility of witnesses, and his judgment regarding credibility should

not be overturned absent clear and convincing evidence that his judgment is

incorrect.” Fla. Bar v. Tobkin, 944 So. 2d 219, 224 (Fla. 2006) (quoting Fla. Bar

v. Thomas, 582 So. 2d 1177, 1178 (Fla. 1991)). We approve the referee’s

recommendation that Parrish be found guilty of violating Bar Rule 4-1.8(a).

Bar Rule 4-1.8(e) (Financial Assistance to Client)

      Parrish challenges the referee’s recommendation that he be found guilty of

violating Bar Rule 4-1.8(e) by loaning money to the defendants to pay the

delinquent taxes on the property at issue in the Cotton case. Bar Rule 4-1.8(e)

prohibits a lawyer from providing financial assistance to a client in connection

with pending or contemplated litigation, except that: (1) a lawyer may advance

court costs and expenses of litigation, the repayment of which may be contingent

on the outcome of the matter; and (2) a lawyer representing an indigent client may

pay court costs and expenses of litigation on behalf of the client. The comment to

this provision explains that “[l]awyers may not subsidize lawsuits . . . including

making or guaranteeing loans to their clients for living expenses, because to do so

would encourage clients to pursue lawsuits that might not otherwise be brought




                                        - 23 -
and because such assistance gives lawyers too great a financial stake in the

litigation.”

        Parrish argues that he did not loan money to his client; rather, he loaned it to

the defendants. However, the rule is broader than that, in that it prohibits

“financial assistance,” which may take many forms. See Fla. Bar v. Patrick, 67
So. 3d 1009, 1016 (Fla. 2011) (finding a Bar Rule 4-1.8(e) violation where the

attorney paid appellate attorney’s fees on behalf of the client). Further, given the

comment prohibiting lawyers from “subsidizing” lawsuits, Parrish violated the rule

by expending funds on something other than litigation expenses, in order to benefit

the client.

Bar Rule 4-1.8(i) (Acquiring Proprietary Interest in Cause of Action)

        Lastly, Parrish argues that the referee incorrectly concluded that Parrish

violated Bar Rule 4-1.8(i) by obtaining a mortgage on several of the parcels at

issue in the Cotton case after loaning money to the defendants who owned the

parcels. Bar Rule 4-1.8(i) prohibits a lawyer from acquiring “a proprietary interest

in the cause of action or subject matter of litigation the lawyer is conducting for a

client, except that the lawyer may: (1) acquire a lien granted by law to secure the

lawyer’s fee or expenses; and (2) contract with a client for a reasonable contingent

fee.”




                                          - 24 -
       Parrish contends that the mortgage he obtained on the property at issue in the

Cotton case does not constitute a violation of this rule because a mortgage is not a

proprietary interest. We reject Parrish’s narrow reading of Bar Rule 4-1.8(i).

Rather, we conclude that the rule is intended to prohibit a lawyer generally from

acquiring other types of interests in the subject matter of the litigation; otherwise,

the express exceptions for liens and contingency fees would be unnecessary.

DISCIPLINE

       In reviewing a referee’s recommended discipline, this Court’s scope of

review is broader than that afforded to the referee’s findings of fact because,

ultimately, it is the Court’s responsibility to order the appropriate sanction. See

Fla. Bar v. Anderson, 538 So. 2d 852, 854 (Fla. 1989); see also art. V, § 15, Fla.

Const. In addition, the Court views cumulative misconduct more seriously than an

isolated instance of misconduct, and cumulative misconduct of a similar nature

warrants an even more severe discipline than might dissimilar conduct. Fla. Bar v.

Walkden, 950 So. 2d 407, 410 (Fla. 2007). In imposing a sanction, the Court

considers the following factors: “a) the duty violated; b) the lawyer’s mental state;

c) the potential or actual injury caused by the lawyer’s misconduct; and d) the

existence of aggravating and mitigating factors.” Fla. Stds. Imposing Law. Sancs.

3.0.




                                         - 25 -
      While the Court will not second-guess the referee’s recommended discipline

as long as it has a reasonable basis in existing case law and the Standards, see

Florida Bar v. Temmer, 753 So. 2d 555, 558 (Fla. 1999), we conclude that the

Standards and existing case law support more than a one-year suspension.

      Here, the most prominent feature of Parrish’s misconduct is a conflict of

interest. In addition, Parrish violated his duty to his client. Therefore, the most

relevant Standards for Imposing Lawyer Sanctions are Standard 4.3 (Failure to

Avoid Conflicts of Interest) and Standard 7.0 (Violations of Other Duties Owed as

a Professional). We conclude that under these standards, a suspension is the

appropriate discipline. See Fla. Stds. Imposing Law. Sancs. 4.32 (“Suspension is

appropriate when a lawyer knows of a conflict of interest and does not fully

disclose to a client the possible effect of that conflict, and causes injury or potential

injury to a client.”); 7.2 (“Suspension is appropriate when a lawyer knowingly

engages in conduct that is a violation of a duty owed as a professional and causes

injury or potential injury to a client, the public, or the legal system.”).

      Turning to the aggravating and mitigating factors found by the referee,

including five aggravating factors—(1) dishonest or selfish motive; (2) pattern of

misconduct; (3) multiple offenses; (4) refusal to recognize wrongful nature of the

misconduct; and (5) substantial experience in the practice of law—and one

mitigating factor—absence of a prior disciplinary record—we conclude that there


                                          - 26 -
is competent, substantial evidence in the record to support the referee’s findings.

Moreover, “[a] referee’s findings in aggravation carry a presumption of correctness

that should be upheld unless clearly erroneous or without support in the record.”

Fla. Bar v. Ticktin, 14 So. 3d 928, 937 (Fla. 2009).

      Next, we conclude that there is not a reasonable basis in the case law cited

by the referee for his recommendation. The referee relied upon the following

cases: Florida Bar v. Doherty, 94 So. 3d 443 (Fla. 2012); Florida Bar v. Patrick,

67 So. 3d 1009 (Fla. 2011); Ticktin, 14 So. 3d 928; Florida Bar v. Herman, 8 So.
3d 1100 (Fla. 2009); and Florida Bar v. Rotstein, 835 So. 2d 241 (Fla. 2002).

      First, while Doherty involved a conflict of interest between attorney and

client, that decision is distinguishable where we disbarred the attorney who had

previously received a two-year suspension. 94 So. 3d at 445.

      Next, the following cases, while involving conflicts of interests between the

attorney and his client, are not determinative here because Parrish engaged in

multiple instances of unethical conduct involving numerous Bar Rule violations,

unlike in those cases. In Patrick, we imposed a one-year suspension where the

attorney violated the rule against advancing costs of litigation to a client by paying

a portion of the client’s appellate counsel’s fees. 67 So. 3d at 1019. A ninety-one-

day suspension was imposed in Ticktin, where the attorney entered into a business

transaction with a client without required disclosures and client consent, although


                                        - 27 -
the client was highly sophisticated and manipulated the attorney into engaging in

the transaction. 14 So. 3d at 940. In Herman, we imposed an eighteen-month

suspension upon an attorney who, without the required disclosures and informed

consent of his client, became an investor, and eventually the sole investor, in

another competing company. 8 So. 3d at 1108.

      Finally, we approved a recommended suspension of one year in Rotstein,

where the attorney violated numerous Bar Rules by taking positions adverse to his

clients. 835 So. 2d at 246-47. Rotstein, however, is not controlling because it was

decided over fifteen years ago and in more recent years the Court has imposed

even more severe discipline for unethical and unprofessional conduct than in the

past. Fla. Bar v. Rosenberg, 169 So. 3d 1155, 1162 (Fla. 2015).

      Accordingly, we conclude that a three-year suspension is warranted by

Parrish’s misconduct. See, e.g., Fla. Bar v. Adorno, 60 So. 3d 1016, 1034-37 (Fla.

2011) (three-year suspension imposed upon attorney based upon a settlement

agreement in favor of individual clients to the detriment of class clients,

constituting a conflict of interest and an excessive fee); Fla. Bar v. Scott, 39 So. 3d
309, 317 (Fla. 2010) (conflicts of interest between lawyer and client and

misrepresentations to client warranted three-year suspension).




                                        - 28 -
                                   CONCLUSION

      Accordingly, Respondent, Jon Douglas Parrish, is hereby suspended from

the practice of law for three years. The suspension will be effective thirty days

from the filing of this opinion so that Parrish can close out his practice and protect

the interests of existing clients. If Parrish notifies this Court in writing that he is no

longer practicing and does not need the thirty days to protect existing clients, this

Court will enter an order making the three-year suspension effective immediately.

Parrish shall fully comply with Bar Rule 3-5.1(h). Further, Parrish shall accept no

new business from the date this opinion is filed until he is reinstated.

      Judgment is entered for The Florida Bar, 651 East Jefferson Street,

Tallahassee, Florida 32399-2300, for recovery of costs from Jon Douglas Parrish in

the amount of $7,100.38, for which sum let execution issue.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS SUSPENSION.

Original Proceeding – The Florida Bar

Joshua E. Doyle, Executive Director, Tallahassee, Florida, Troy Matthew Lovell,
Bar Counsel, Tampa, Florida, and Adria E. Quintela, Staff Counsel, The Florida
Bar, Sunrise, Florida,

      for Complainant


                                          - 29 -
Donald G. Peterson and Jonathan M. Weirich of Parrish, White & Yarnell, P.A.,
Naples, Florida; and J. Christopher Lombardo, Lenore Brakefield, and Joseph M.
Coleman of Woodward, Pires & Lombardo, P.A., Naples, Florida,

      for Respondent




                                     - 30 -